Judgment unanimously affirmed, with costs. The " between blocks ” rule (Unger v. Belt Line R. Corp., 234 N. Y. 86) does not, in our oinnion, apply to the situation and locality here involved. The point at which deceased was crossing is a plaza and a continuation of the sidewalk or curb line of Joralemon street, on which street are intersecting tracks, before reaching which cars come to a full stop. We think a question of fact as to negligence and contributory negligence was presented. Present — Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ.